  7:20-cv-05006-JMG-SMB Doc # 12 Filed: 09/29/20 Page 1 of 1 - Page ID # 37




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

ALBERT RAMIREZ,

                  Plaintiff,                           7:20-CV-5006

vs.
                                                          ORDER
MENARD, INC.,

                  Defendant.


      IT IS ORDERED:

      1.   The parties' stipulation for remand (filing 11) is approved.


      2.   This case is remanded to the District Court for Scotts Bluff
           County, Nebraska.


      3.   The Clerk of the Court is directed to transmit this case
           without delay.


      4.   The plaintiff's motion to remand (filing 10) is denied as moot.


      Dated this 29th day of September, 2020.

                                          BY THE COURT:



                                          John M. Gerrard
                                          Chief United States District Judge
